t c summary opinion united_states tax_court jack h meyer petitioner v commissioner of internal revenue respondent docket no 14430-01s filed date jack h meyer pro_se susan s canavello for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure after concessions by respondent and deemed concessions by petitioner this court must decide whether petitioner is entitled to deductions claimed on his schedule c profit or loss from business whether petitioner is entitled to a net_operating_loss_deduction in excess of that allowed by respondent and whether petitioner is entitled to credits for excess social_security_taxes and for medicare taxes withheld from his wages during some of the facts in this case have been stipulated and are so found petitioner resided in jefferson texas at the time he filed his petition petitioner timely filed his federal tax_return for the taxable_year return petitioner’s principal source_of_income for the taxable_year was from his activity as a cross-country truck driver during petitioner also operated a machine shop from his building located on the property of his mother petitioner attached to his return a form w-2c corrected wage and tax statement from his employer key boys inc key boys the form w-2c reported petitioner’s wages from key boys during as dollar_figure all amounts are rounded and dollar_figure as federal_income_tax withheld the form w-2c reported petitioner’s social_security_tax withheld and medicare_tax withheld for as dollar_figure and dollar_figure respectively petitioner properly reported dollar_figure of wage income and dollar_figure of federal_income_tax withheld on his return petitioner claimed the dollar_figure social_security_tax withheld and the dollar_figure medicare_tax withheld as a credit for excess social_security payments and as a credit for other payment respectively on his return respondent disallowed these purported credits petitioner filed a schedule c for his machine shop activity as part of his return during petitioner reported gross_income of zero with respect to his machine shop activity on his schedule c petitioner claimed the following deductions expense amount car and truck depreciation office expense rent or lease repairs and maintenance taxes and licenses utilities other expenses membership due sec_222 bank trucking supplies etc big_number trucking daily credit big_number uninsured damages big_number losses brought forward big_number total big_number dollar_figure big_number big_number respondent determined that all of the car and truck expenses trucking supplies expenses and uninsured damages were employee business_expenses incurred by petitioner as a cross- country truck driver during and properly deductible on schedule a itemized_deductions as miscellaneous_itemized_deductions subject_to the 2-percent adjusted_gross_income limitation petitioner mischaracterized the deduction for meals expense as a so-called trucking daily credit of dollar_figure respondent allowed a schedule a miscellaneous itemized_deduction of dollar_figure with respect to petitioner’s meals expense the remaining dollar_figure of petitioner’s deduction for meals was disallowed additionally respondent determined that dollar_figure of petitioner’s office expense deduction was attributable to charitable_contributions and properly deductible on schedule a respondent disallowed petitioner’s membership dues deduction and the dollar_figure losses brought forward deduction respondent determined that petitioner is entitled to a net_operating_loss nol carryforward from of dollar_figure and an nol carryforward from of dollar_figure respondent determined that petitioner was entitled to a dollar_figure nol deduction in respondent also allowed petitioner an additional_depreciation deduction of dollar_figure respondent allowed all of petitioner’s remaining schedule c deductions the parties agree that the correct schedule c depreciation for the taxable_year is dollar_figure dollar_figure of depreciation in addition to the dollar_figure claimed by petitioner petitioner did not offer any evidence with respect to the portion of the office expenses recharacterized as charitable_contributions or with respect to the membership expense which was disallowed these issues are deemed conceded taxpayers generally bear the burden of proving that the commissioner’s determination is incorrect rule a 290_us_111 sec_7491 does not change the burden_of_proof where a taxpayer has failed to substantiate deductions 116_tc_438 deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir moreover taxpayers must keep sufficient records to establish the amounts of the deductions 43_tc_824 sec_1_6001-1 income_tax regs sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business if a taxpayer’s trade_or_business is that of being an employee sec_162 deductions are subject_to the limitations of sec_62 and are miscellaneous_itemized_deductions subject_to the 2-percent floor sec_67 alexander v commissioner tcmemo_1995_51 affd 72_f3d_938 1st cir no deduction is allowed for personal living or family_expenses sec_262 sec_274 limits a deduction for meals and entertainment to percent of the expenses_incurred the percentage limitation may be increased in special circumstances sec_274 petitioner did not take into account the sec_274 limitation with respect to his claimed meals expense deduction of dollar_figure petitioner incurred his trucking supplies expenses and car and truck expenses as an employee truck driver with respect to the amounts that respondent determined to be unreimbursed employee_expenses attributable to petitioner’s employment as a truck driver petitioner is entitled to deduct these expenses as miscellaneous_itemized_deductions subject_to the 2-percent floor of sec_67 sec_62 sec_67 sec_162 gonzalez v commissioner tcmemo_1997_430 additionally petitioner’s meal expenses are subject_to the limitation of sec_274 on this record we sustain respondent’s recharacterization of these schedule c deductions as schedule a miscellaneous_itemized_deductions subject_to the 2-percent adjusted_gross_income limitation we also sustain the disallowance of a portion of petitioner’s deduction for meals expenses next we consider whether petitioner is entitled to an nol deduction in excess of the amount allowed by respondent sec_172 allows a deduction for an nol which may be carried back to each of the years preceding the taxable_year of the loss and carried over to each of the taxable years following the year of the loss sec_172 generally the entire amount of the nol must first be carried to the earliest eligible carryback_year id thereafter the excess if any of the nol over the taxable_income for each of the prior taxable years to which such loss was carried must be carried to each of the succeeding years id a taxpayer may however elect to relinquish the carryback period sec_172 the election must be made in a prescribed manner by the due_date including extensions for filing the taxpayer’s return for the nol year in which the election is to be in effect id a taxpayer claiming an nol deduction for any taxable_year must file with his return for such year a statement which computed the amount of the nol deduction claimed and sets forth certain pertinent information petitioner testified that the losses brought forward deduction in the amount of dollar_figure claimed on his schedule c was the result of business_expenses that exceeded the income from prior years petitioner presented no authority in support of his position that the nol carried forward to should be included in the computation of his net_earnings_from_self-employment and we reject that contention petitioner offered several prior years tax returns and schedules which attempted to explain his claimed nol deduction a tax_return is merely a statement of the taxpayer’s claim and does not establish the truth of the matters set forth therein 71_tc_633 petitioner’s prior years tax returns do not by themselves adequately explain the claimed nol deduction additionally petitioner’s schedules also failed to substantiate his claimed nol deduction triplett v commissioner tcmemo_2001_320 affd 53_fedappx_339 6th cir for instance in calculating his nol deduction petitioner did not apply the applicable carryback rule_of sec_172 to the prior taxable years petitioner did not elect to waive the applicable carryback period with respect to any of the prior taxable years petitioner testified that the carryback requirement was something i haven’t been aware of while petitioner’s schedules attempted to explain how he computed his nol deduction his explanation makes no sense accordingly we find that petitioner is not entitled to an nol deduction under sec_172 for the taxable_year in excess of that allowed by respondent finally we must consider whether petitioner is allowed credits for excess social_security and medicare taxes withheld from his wages the federal_insurance_contributions_act fica ch 68a stat currently codified as secs imposes social_security and medicare taxes collectively referred to as fica_taxes on a portion of the wages paid to an employee under fica the employer and the employee each pay a like amount of fica_taxes based on the employee’s wages as defined in sec_3121 sec_3101 sec_3111 the employer withholds the employee’s half of the fica_taxes and remits it along with the employer’s half to the treasury_department sec_3102 sec_3121 defines wages and establishes the annual ceiling which limits the_amount_of_wages subject_to the social_security portion of the fica_taxes the taxable_wage_base applies separately to each employer 117_tc_141 affd sub nom 54_fedappx_100 3d cir thus if an employee receives wages from more than one employer the annual wage limitation does not apply to the aggregate compensation received id sec_31_3121_a_1_-1 sec_31_3306_b_1_-1 employment_tax regs sec_3502 provides that the fica_taxes imposed on the employee’s portion of his wages shall not be allowed as a deduction to the taxpayer in computing taxable_income however the employee may be eligible for a credit or refund of the excess employee portion of the fica tax that applies with respect to wages in excess of the applicable wage limitation veterinary surgical consultants p c v commissioner supra pincite sec_31_3121_a_1_-1 sec_31_3306_b_1_-1 employment_tax regs moreover this court’s jurisdiction in determining a credit of fica_taxes is expressly limited by sec_31 to fica_taxes withheld as a result of receiving wages from more than one employer petitioner worked for key boys during petitioner testified that he was an employee during petitioner did not claim that he worked for more than one employer in petitioner provided no evidence and no legal basis for claiming a tax_credit for fica_taxes on his return accordingly we sustain respondent’s determination that petitioner is not entitled to credits for excess social_security and medicare taxes withheld from the wages he earned in as an employee of key boys we have considered all other arguments made by petitioner and conclude they are either irrelevant or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
